
	

114 S2203 IS: Earned Income Tax Credit and Child Tax Credit Equity for Puerto Rico Act of 2015
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2203
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2015
			Mr. Menendez (for himself, Mrs. Gillibrand, Mr. Schumer, Mr. Blumenthal, Mr. Booker, Mr. Heinrich, Mr. Sanders, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make residents of Puerto Rico eligible for the earned
			 income tax credit and to provide equitable treatment for residents of
			 Puerto Rico with respect to the refundable portion of the child tax
			 credit.
	
	
		1.Short title
 This Act may be cited as the Earned Income Tax Credit and Child Tax Credit Equity for Puerto Rico Act of 2015.
		2.Puerto Rico residents eligible for earned income tax credit
 (a)In generalSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(n)Residents of Puerto Rico
 (1)In generalIn the case of residents of Puerto Rico— (A)the United States shall be treated as including Puerto Rico for purposes of subsections (c)(1)(A)(ii)(I) and (c)(3)(C),
 (B)subsection (c)(1)(D) shall not apply to nonresident alien individuals who are residents of Puerto Rico, and
 (C)adjusted gross income and gross income shall be computed without regard to section 933 for purposes of subsections (a)(2)(B) and (c)(2)(A)(i).
 (2)LimitationThe credit allowed under this section by reason of this subsection for any taxable year shall not exceed the amount, determined under regulations or other guidance promulgated by the Secretary, that a similarly situated taxpayer would receive if residing in a State..
 (b)Child tax credit not reducedSubclause (II) of section 24(d)(1)(B)(ii) of such Code is amended by inserting before the period (determined without regard to section 32(n) in the case of residents of Puerto Rico). (c)Effective dateThe amendment made shall apply to taxable years beginning after December 31, 2015.
			3.Equitable treatment for residents of Puerto Rico with respect to the refundable portion of the
			 child tax credit
 (a)In generalSection 24(d)(1) of the Internal Revenue Code of 1986 is amended by inserting or section 933 after section 112. (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2015.
